Citation Nr: 0834675	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  00-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left shoulder separation, arthritis, and 
rotator cuff tear, currently rated 30 percent disabling.

2.  Entitlement to a temporary total evaluation based on the 
service-connected left shoulder disability requiring a period 
of convalescence.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Procedural history

Left shoulder rating

In March 2000, the RO received the veteran's claim of 
entitlement to service connection for a left shoulder 
disability.  In a September 2000 rating decision, the RO 
granted the veteran's claim; a 10 percent disability rating 
was assigned.  
The veteran disagreed with the rating assigned and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
December 2000.

In a January 2002 rating decision, the RO assigned an 
increased disability rating of 20 percent for the left 
shoulder disability.  In an August 2002 rating decision, the 
RO increased the veteran's disability rating to 30 percent.

In a June 17, 2004 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a decision dated March 19, 2007, the Court vacated the 
Board's June 2004 decision and remanded this matter to the 
Board for development consistent with the Court's findings.

In July 2007, the Board remanded the increased rating issue 
for further development.  In July 2008, the RO issued a 
supplemental statement of the case (SSOC) continuing the 
previous denial.  The issue of an increased rating for a left 
shoulder disability has been returned to the Board.

Other issues

In a May 2007 statement, the veteran raised the issue of 
entitlement to a temporary total evaluation based on the 
service-connected left shoulder disability requiring a period 
of convalescence.  See 38 C.F.R. § 4.30 (2007).   The 
veteran's claim was subsequently denied by the RO.  The 
veteran's appeal was perfected  via a June 2008 VA Form 9.

In a November 2007 rating decision, service connection was 
denied for a left knee disability and left ear hearing loss, 
and TDIU was denied.  The veteran perfected an appeal of 
those denials.  

In a April 2008 rating decision, service connection was 
denied for a back disability.  The veteran perfected an 
appeal of that denial.

Remanded issues

The issues of service connection for a left knee disability 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.



Issues not on appeal

The Board's June 2004 decision also denied the veteran's 
claim of entitlement to service connection of a left hand 
disability.  In the Court's March 2007 decision it was found 
that the veteran did not raise any arguments to the Court 
concerning the denial of that claim.  Accordingly, that 
matter was deemed abandoned by the Court.  See Ford v. Gober, 
10 Vet. App. 535-36 (1997).  The Board's decision as to that 
issue is therefore final.  See 38 C.F.R. § 20.1100 (2007).

In the November 2007 rating decision, service connection was 
granted for right shoulder degenerative joint disease, 
tinnitus and right ear hearing loss.  
A 20 percent disability rating was assigned for the right 
shoulder disability effective February 20, 2007.  A 10 
percent disability rating was assigned for tinnitus effective 
February 20, 2007 and a noncompensable (zero percent) 
disability rating was assigned for right ear hearing loss 
effective February 20, 2007.  To the Board's knowledge, the 
veteran has not expressed disagreement with the assigned 
ratings and effective dates.  Therefore, those issues are not 
in appellate status.


FINDINGS OF FACT

1.  The objective clinical findings show that the veteran's 
service-connected left shoulder disability is manifested by 
pain-free abduction and forward flexion to well above a point 
of midway between the side and shoulder level (45 degrees) 
with no additional limitation of motion with repetitive use.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected left shoulder disability 
is inadequate.

3.  The evidence of record does not indicate that since the 
date of service connection, March 6, 2000, the veteran has 
had any surgery on the left shoulder or that there has been 
immobilization by cast of the left shoulder.

4.  The veteran does not have left ear hearing loss for VA 
purposes.

5.  The competent medical evidence of record does not support 
a finding that the veteran currently has a back disability 
separate from his service-connected bilateral shoulder 
disabilities.

6.  The evidence of record does not demonstrate any in-
service back disease or injury separate from the in-service 
left shoulder injury.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 30 percent for the service-
connected left shoulder separation, arthritis, and rotator 
cuff tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5010-5201 (2007).

2.  The criteria for referral of the service-connected left 
shoulder separation, arthritis, and rotator cuff tear for 
consideration on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2007).

3.  The criteria for the assignment of a temporary total 
disability rating for the service-connected left shoulder 
disability due to convalescence have not been met.  38 C.F.R. 
§ 4.30 (2007).

4.  Left ear hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

5.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected left shoulder disability, a convalescence rating 
for the left shoulder disability, and service connection for 
left ear hearing loss and a back disability.  

As is discussed elsewhere in this decision, the issues of the 
veteran's entitlement to service connection for a left knee 
disability and TDIU are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In September 2003, the Board remanded the veteran's increased 
rating claim to the RO to schedule the veteran for a VA 
examination.  In February 2004, the veteran failed to report 
for his scheduled VA examination.  The Court's March 2007 
decision noted nothing untoward in the Board's handling of 
this matter.

In July 2007, the Board remanded the increased rating claim 
to the RO to obtain any current treatment records and, if 
necessary, schedule the veteran for a physical examination.  
In August 2007, the RO wrote to the veteran asking him to 
authorize the release of any private treatment records.  The 
veteran did not respond to that letter.  The RO did, however, 
obtain current VA treatment records, and the veteran 
underwent a physical examination in July 2008.

Thus, there is compliance with the directives of the 
September 2003 and July 2007 remands.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
February 2001, August 2002, January 2004, March 2007, July 
2007, August 2007, February 2008, and May 2008, which were 
specifically intended to address the requirements of the 
VCAA.  

The January 2004, March 2007, and May 2008 letters informed 
the veteran of the evidence necessary to establish 
entitlement to an increased rating.  The July 2007 letter 
addressed the convalescence claim.  The March 2007 and 
February 2008 VCAA letters informed the veteran of the 
evidence necessary to establish service connection.

As for the evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in various VCAA letters, the veteran was informed 
that VA would provide a medical examination or obtain a 
medical opinion if it is necessary to make a decision on his 
claims.  [VA examinations were conducted in September 2007 
and July 2008.]

In various VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In various VCAA letters, the RO informed the veteran that he 
should submit any evidence in his possession relevant to his 
claims, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See, 
e.g., the February 1, 2008 VCAA letter, page 2.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, is not at issue.  The service connection 
claims were denied based on element (2), existence of a 
disability, and element (3), relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to these crucial elements regarding these 
claims.

As to the increased rating claim, elements (2) and (3) are 
not in dispute.  The veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
current level of disability, element (4), and as to effective 
date, element (5), in the various VCAA letters.  See, e.g., 
the May 7, 2008 letter, pages 1-2, and the March 23, 2007 
letter, page 7. 

(iii.)  Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  The increased rating claim involves an appeal from an 
initial rating decision.  Accordingly, VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement (NOD) with respect to the initial 
rating or effective date assigned following the grant of 
service connection.  See also Goodwin v. Peake, 22 Vet. App. 
28 (2008) [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

In any event, and significantly, the veteran in fact received 
specific notice of Vazquez-Flores in letters from the RO 
dated May 2, 2008 and May 7, 2008.

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for the left shoulder 
disability was granted in the September 2000 rating decision, 
prior to the VCAA letters.  Since the VCAA was not enacted 
until November 2000, furnishing the veteran with VCAA notice 
prior to the initial adjudications of the claim in September 
2000 was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 
7-2004.

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the increased rating claim was most 
recently readjudicated in a SSOC dated in July 2008.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

As to the other claims, the convalescence claim was initially 
adjudicated by the RO in June 2008, after the July 2007 VCAA 
letter.  Likewise, the hearing-loss service-connection claim 
was initially adjudicated by the RO in November 2007, after 
the March 2007 VCAA letter.  Similarly, the service 
connection claim involving the back was initially adjudicated 
by the RO in April 2008, after the February 2008 VCAA letter.  
Therefore, the timing of the VCAA notice is not at issue as 
to these claims.

The veteran and his counsel have pointed to no prejudice or 
due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice.

(v.)  General comments 

The veteran is represented in this matter by an attorney.  It 
is clear that the veteran and his counsel are amply aware of 
his responsibilities and those of VA over the lengthy course 
of this appeal.  See, e.g., March 3, 2001 letter from the 
veteran's counsel to the RO regarding the February 2001 VCAA 
letter.  See also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) [appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].  The 
attorney has not indicated that he believes that there is 
currently a lack of VCAA compliance.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, VA 
and private treatment records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

As was noted in the Stegall discussion above, the RO 
requested in the August 2007 VCAA letter that the veteran 
authorize the release of records from any private providers.  
However, the veteran has not authorized the release of such 
records.
The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, while the veteran has provided some private 
records, he has not authorized VA to obtain any additional 
private records.  To the extent that such records exist, are 
pertinent to his claim, and are still not in the record, 
their absence is entirely the responsibility of the veteran.

A VA examination and medical opinion were not obtained 
regarding the claim of service connection for a back 
disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), VA must provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this case, as will be discussed in more detail below, the 
Board concludes that because the evidence does not show a 
current back disability an examination or nexus opinion is 
not necessary to reach a decision on this claim.  In the 
absence of evidence of a current disability upon which a 
medical examiner could base a nexus opinion, any such opinion 
would not aid the Board in its decision or benefit the 
veteran.  Under the circumstances presented in this case, a 
remand for such examination and opinion would serve no useful 
purpose because such examination is not "necessary."  The 
duty to assist is not invoked, even under Charles v. 
Principi, 16 Vet. App. 370 (2002), where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

Moreover, the outcome of this claim additionally hinges on 
element (2), that is what occurred, or more to the point what 
did not occur, during service.  A medical examination and 
opinion would not shed any light on this crucial element.  
Referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

As explained below, the claim of service connection for a 
left knee disability is being remanded for a medical opinion 
on causation.  See Charles, supra; see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  The Board notes that unlike the back claim, there is 
competent medical evidence of a left knee disability and the 
service medical records reveal a left knee injury.

In short, no additional medical examination and opinion are 
required per McLendon.  Remand for a medical examination and 
opinion is therefore not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of an 
attorney.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits on four of the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected left shoulder separation, arthritis, and 
rotator cuff tear, currently rated 30 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The veteran is currently assigned a 30 percent disability 
rating for left shoulder separation, arthritis, and rotator 
cuff tear, under Diagnostic Codes 5010-5201 [arthritis due to 
trauma; arm, limitation of motion].  See 38 C.F.R. § 4.27 
(2007) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board concludes that rating the left shoulder disability 
based on limitation of motion under Diagnostic Code 5201 is 
most appropriate in this case.  The medical evidence shows 
that the left shoulder disability is manifested primarily by 
limitation of motion.  The veteran and his counsel have not 
suggested a more appropriate diagnostic code.  

Specific rating criteria

Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007). 

The veteran is left-handed.  Thus, his left upper extremity 
is considered his major extremity for rating purposes.  See 
38 C.F.R. § 4.69 (2007).

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the major upper 
extremity: to 25 degrees from side, a 
40 percent rating; midway between side and shoulder level, a 
30 percent rating; and at shoulder level, a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2007).

Analysis

The February 2007 Court Order

In its February 2007 memorandum decision, the Court held that 
the Board "erred in concluding that the left shoulder claim 
was an increased-rating claim and therefore abandoned 
pursuant to [38 C.F.R.] § 3.655 and not simply a disagreement 
as to the RO's disability rating on his initial service-
connection claim."  The Court held that the Board "must 
adjudicate the claim on the evidence of record rather than 
deem the claim abandoned."  The Court also determined that 
"the Board should decide whether [the veteran's] arthritis 
should be rated separately and explain its decision 
accordingly."  See the Court's decision, page 3.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

Schedular rating

The currently assigned 30 percent rating contemplates 
limitation of motion to a point of midway between the side 
and shoulder level (45 degrees).  In order for a higher 
disability to be assigned, more severe limitation of motion 
[limitation of motion of the left arm to 25 degrees from the 
side] must be demonstrated.  In this case, the competent 
evidence of record does not show that such limitation of 
motion is approximated.

An April 10, 2002 private treatment record shows the 
following range of motion:


Active 
Motion
Passive 
Motion
Forward 
Elevation
80
80
Abduction
80
80
External 
Rotation
80
80
Internal 
Rotation
80
80

A June 2007 VA treatment record shows the following range of 
motion:


Passive 
Motion
Forward 
Elevation
150
External 
Rotation
80
Internal 
Rotation
70




The July 2008 VA examination reveals the following range of 
motion:


Active 
Motion
Passive 
Motion
Forward 
Elevation
95
140
Abduction
100
150
External 
Rotation
55
65
Internal 
Rotation
55
65

Because all of the medical evidence shows left arm motion is 
to a level which is well above a point of midway between the 
side and shoulder level (45 degrees),let alone limited to 25 
degrees, a 40 percent disability rating is not warranted for 
the veteran's left shoulder disability under Diagnostic Code 
5201.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the Board has taken the veteran's self-reports of 
functional loss into account, it places greater weight of 
probative value on the objective medical evidence of record, 
which does not document any significant functional loss, over 
and above that contemplated in the currently assigned 30 
percent disability rating.  
The April 2002 private treatment record shows that the 
veteran had significant pain with any flexion or abduction 
above 60 degrees.  At the July 2008 VA examination, physical 
examination revealed that the veteran experienced pain 
beginning at apparently at 70 degrees of forward elevation 
and at 70 degrees of abduction.
Thus, loss of function occurred at a level above 45 degrees, 
which is congruent with the assigned 30 percent rating.  The 
examiner further noted that there was no additional 
limitation of motion on repetitive use.

Thus, there is no basis on which to assign a higher level of 
disability based on 
38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's counsel argues that a separate rating for 
arthritis of the left shoulder is warranted.  See a letter to 
the Chairman of the Board dated December 1, 2000.  The Board 
disagrees. The medical evidence makes it clear that the 
veteran's left shoulder disability constitutes a single 
disease entity and that the primary functional impairment is 
limitation of motion.  As was discussed in the law and 
regulations section above, arthritis is in fact rated upon 
limitation of motion, as has been done here.  A 10 percent 
disability rating based upon x-ray findings of arthritis may 
be assigned only in cases in which limitation of motion is 
noncompensable, which is manifestly not the case here.  A 
separate disability rating for arthritis would therefore 
constitute improper pyramiding under 38 C.F.R. § 4.14.    

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

Staged ratings have in fact been assigned by the RO.  A 10 
percent disability rating was assigned effective March 6, 
2000 under Diagnostic Code 5010.  Later, a rating of 20 
percent was assigned effective November 14, 2000 under 
Diagnostic Codes 5010-5201, and a 30 percent disability 
rating was assigned effective April 10, 2002 under Diagnostic 
Codes 5010-5201.

In order for a disability rating of 30 percent to be assigned 
prior to April 10, 2002, limitation of motion of the left arm 
to a point of midway between the side and shoulder level (45 
degrees) must be demonstrated during that period.

An October 31, 2000 private treatment record shows the 
following range of motion:



Forward 
Elevation
130
Abduction
90
External 
Rotation
40
Internal 
Rotation
20


A January 14, 2000 private treatment record shows the 
following range of motion:



Abduction
120
External 
Rotation
80

The medical evidence prior to April 10, 2002 thus shows left 
arm motion is to a level which is well above a point of 
midway between the side and shoulder level (45 degrees).  
Therefore, a 30 percent disability rating is not warranted 
for the veteran's left shoulder disability under Diagnostic 
Code 5201 prior to April 10, 2002.  

However, the medical evidence shows that a 20 percent 
disability rating is warranted effective as of the date of 
service connection, March 6, 2000.  
The October 2000 private treatment record shows limitation of 
motion to the shoulder level.  Given that the medical 
evidence showing motion above the shoulder level is dated 
prior to March 6, 2000, the Board finds that a 20 percent 
disability rating under Diagnostic Code 5010-5201 is 
warranted effective March 6, 2000.

Neither private treatment record contains evidence showing 
additional functional impairment, such as loss of motion upon 
repetitive use.  In that regard, the Board notes that the 
veteran failed to report for a VA examination scheduled to be 
conducted in September 2000.  Such an examination may have 
provided relevant medical evidence as to additional 
functional impairment.  Accordingly, there is no basis on 
which to assign a higher level of disability at any time 
during the appeal period based on 38 C.F.R. §§ 4.40 and 4.45.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the veteran's claim under C.F.R. 
§ 3.321(b)(1) in a November 2000 Statement of the Case (SOC) 
and a January 2002 SSOC.  Accordingly, the Board will address 
the possibility of the assignment of an extraschedular rating 
for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left shoulder disability is inadequate.  A 
comparison of the level of severity and symptomatology of the 
veteran's left shoulder disability with the established 
criteria found in the rating schedule for a shoulder 
disability shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion of the shoulder.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his left 
shoulder disability.  Indeed, it does not appear from the 
record that he has been hospitalized recently for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the record which suggests that the left 
shoulder disability itself markedly impacted his ability to 
perform his job as a newspaper deliveryman.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against a showing that the veteran's service-connected left 
shoulder separation, arthritis, and rotator cuff tear 
warrants an increased rating, in excess of the currently 
assigned 30 percent.  Under Fenderson, an initial 20 percent 
disability rating is assigned for the veteran's service-
connected left shoulder separation, arthritis, and rotator 
cuff tear from March 6, 2000 to April 9, 2002.  To that 
extent only, the appeal is allowed.

2.  Entitlement to a temporary total evaluation based on the 
service-connected left shoulder disability requiring a period 
of convalescence.

Relevant law and regulations

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

See 38 C.F.R. § 4.30 (2007).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

Analysis

The veteran has not submitted any competent medical evidence 
that he has had surgery on his left shoulder since the date 
of the grant of service connection for the left shoulder 
disability, March 6, 2000.  The veteran reported to the July 
2008 VA examiner that he had had four surgeries on his left 
shoulder, with the last three being performed by Dr. B.  
However, the treatment records from Dr. B. suggest that the 
last surgery, a Mumford procedure, occurred in July 1997, 
well before the effective date of the grant of service 
connection.  

Therefore, the medical evidence does not show that since the 
date of the grant of service connection the veteran has had 
surgery necessitating at least one month of convalescence or 
surgery with severe postoperative residuals.  Moreover, the 
competent medical evidence does not show immobilization by 
cast, without surgery, of the left shoulder.

The requirements for the assignment of a temporary total 
disability rating under 38 C.F.R. § 4.30 have been set out 
above.  Those requirements are specific, and they require 
surgery or immobilization by cast.  There is no evidence of 
record that any of those requirements are met.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the law does not support the 
veteran's claim of entitlement to a temporary total 
evaluation based on a period of convalescence due to service-
connected left shoulder disability.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to service connection for left ear hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

With respect to Hickson element (1), current disability, 
after a careful review of the record the Board has concluded 
that the veteran does not suffer from a left ear hearing loss 
disability for VA purposes  [i.e., as is defined in 38 C.F.R. 
§ 3.385]

In September 2007, a VA hearing examination was conducted by 
a certified audiologist.  The CNC speech recognition score 
was 96 percent in the left ear.  The audiometric examination 
showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
15
15
25

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. The 
medical evidence of record fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater in the left ear.  
CNC speech recognition score is not less than 94 percent.

There is no other audiology evaluation of record, and no 
other medical evidence which suggests that the veteran 
currently has left ear hearing loss as that is defined in the 
VA regulations.  

The veteran has been provided with ample opportunity to 
present evidence of left ear hearing loss at a level 
considered to be disabling for VA purposes, including after 
being furnished with 38 C.F.R. § 3.385 in the February 2008 
SOC.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].  Thus, there is no competent medical 
evidence of record which supports the claim.

The Board is aware of the veteran's contentions regarding the 
existence of left ear hearing loss.  To the extent that the 
veteran is contending that he now has a certain degree of 
left ear hearing loss, the Board observes that he may not in 
fact have "perfect" hearing.  However, the question to be 
resolved is whether any hearing loss which is present 
constitutes a disability for VA purposes under 38 C.F.R. 
§ 3.385.  As discussed above, the medical evidence of record 
does not support that proposition.

To the extent that the veteran contends that he has left ear 
hearing loss for VA purposes, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause or 
to otherwise comment on medical matters such as diagnosis.  
Moreover, service connection is in effect for tinnitus.  The 
veteran is not competent to distinguish between any problems 
caused by left ear hearing loss and those caused by tinnitus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  On that 
basis the claim fails.

The Board will briefly touch upon the remaining two Hickson 
elements.  The RO has conceded in-service noise exposure 
based on the information in the veteran's service medical 
records and his DD Form 214.  As noted in the Introduction 
section, service connection is in effect for right ear 
hearing loss and tinnitus.  Thus, element Hickson element (2) 
is met.  

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists with respect to the claimed 
left ear hearing loss.  It is clear that in the absence of a 
current diagnosis of left ear hearing loss, a medical nexus 
opinion would be an impossibility.

In the absence of Hickson elements (1) and (3), the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for left 
ear hearing loss.  Therefore, the benefit sought on appeal is 
denied.



4.  Entitlement to service connection for a back disability.

Relevant law and regulations

The law regarding service connection in general has been set 
out above and will not be repeated.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Analysis

The first critical element is Hickson element (1), current 
disability, namely whether the veteran  has a back 
disability.  This is a medical question which the Board 
cannot answer itself.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  

VA and private treatment records and reports of VA 
examinations do not reveal a diagnosis of any back 
disability, such as a thoracic spine disability or a low back 
disability.  The veteran's lay statement to the effect that 
such a disability in fact exists is without probative value.  
See 38 C.F.R. § 3.159 (a)(1); see also Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  

The veteran has had ample opportunity to submit competent 
medical evidence of a current back disability, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

In the absence of competent medical diagnosis of a current 
back disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for a 
back disability fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service injury or disease and 
medical nexus.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran in essence asserts that he 
injured his back at the same time as his documented left 
shoulder injury in a motorcycle accident in September 1975. 
However, the veteran's service medical records show no 
diagnosis of a back disability; no back injury; and no 
complaints of back symptomatology.  On the December 1977 
separation examination, the spine was normal.

Indeed, a careful review of the service medical records 
demonstrates that the veteran complained of left shoulder 
problems in the area of the left clavicle without ever once 
mentioning the back.  The veteran received extensive 
treatment for his left shoulder during his brief period of 
service.  During such medical treatment, he did not report 
any complaints as to the back, and no back pathology was 
identified by treating health care professionals.  The Board 
places great weight of probative value on the service medical 
records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  
Such records are more reliable, in the Board's view, than the 
veteran's unsupported lay assertion.  

There thus is no objective evidence of a back disease or 
injury in service.  Hickson element (2) has not been met, and 
the veteran's claim also fails on that basis.

As to Hickson element (3), medical nexus, it is clear that in 
the absence of a current diagnosis of a back disability 
separate from the bilateral shoulder disabilities, a medical 
nexus opinion would be an impossibility.  Indeed, no such 
competent medical nexus opinion appears in the record.  
Hickson element (3) is not met, and the veteran's claim fails 
on that basis also.

In summary, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected left shoulder separation, arthritis, and 
rotator cuff tear in excess of the currently assigned 30 
percent is denied.

Entitlement to a temporary total evaluation for the service-
connected left shoulder disability requiring a period of 
convalescence is denied.

Service connection for left ear hearing loss is denied.

Service connection for a back disability is denied.


REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal must be remanded for 
additional evidentiary and procedural development.



5.  Entitlement to service connection for a left knee 
disability.

VA treatment records reflect that the veteran has a history 
of left knee surgeries and that he has a left knee surgical 
scar.  In light of the finding of a surgical scar, Hickson 
element (1) has arguably been met.

The veteran's service medical records reflect that the 
veteran suffered a superficial laceration of the left knee 
from his motorcycle accident in September 1975.  Therefore, 
Hickson element (2), in-service disease or injury, is 
arguably satisfied.

In light of the above, the Board believes that a medical 
examination to determine the nature and etiology of the 
claimed left knee disability is necessary.  See Charles, 
supra.

6.  Entitlement to TDIU.

Board action as to the TDIU claim is deferred, pending 
resolution of the claim of entitlement to service connection 
for a left knee disability.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.   VBA should schedule the veteran for 
an examination to determine the existence 
and etiology of any current left knee 
disability.  The examiner should review 
pertinent medical reports and provide an 
opinion as to whether is as least as 
likely as not that any left knee 
disability, to include the scar, is 
related to active service, to include the 
in-service left knee laceration from a 
motorcycle accident.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a SSOC should be prepared.  The 
veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


